          Case 1:20-cr-00029-JPO Document 65 Filed 02/17/21 Page 1 of 1

                         ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                    P (718) 514 - 9100
20 VESEY STREET, RM 400                                                       F (917) 210 - 3700
NEW YORK, NY 10007                                                WOMBLE@ZEMANWOMBLELAW.COM
                                  WWW.ZEMANWOMBLELAW.COM


                                                                            February 16, 2021
BY ECF & EMAIL
Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mario Alberto Ramos
               20 Cr. 29 (JPO)

Dear Judge Oetken:

       I write to request a two-week adjournment of the sentencing currently scheduled for
February 17, 2021. I apologize but I was unaware that the sentencing hearing was scheduled to be
in-person and I do not wish for my client to be brought to court because of the mandatory
quarantine protocol that would await him upon his return to the facility. Additionally, I am not in
New York City and will not return until Friday, February 19, 2021.

       I have discussed with my client his right to be present and he consents to proceeding with
the sentencing hearing either via video or teleconference at the Court’s earliest convenience. I
have discussed this matter with my client and he consents to proceed with remote sentencing.

       Thank you for your consideration of this request.
Granted.
Sentencing is hereby adjourned to March 2, 2021, at
9:00 a.m.
                                                            Respectfully Submitted,
  So ordered:
  2/17/2021
                                                            Ken Womble
                                                            Zeman & Womble, LLP

Cc: AUSA Daniel Nessim
